DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, configuration information associated with a code block group (CBG) based transmission; receiving, from the base station, first data; transmitting, to the base station, a negative acknowledgement message associated with the first data; receiving, from the base station, downlink control information (DCI) including first information indicating whether a CBG of second data is present in a transmission; receiving, from the base station, the second data based on the DCI; and decoding the second data by combining at least one CBG of the second data with at least one same CBG of the first data based on the first information.
The closest prior art, as previously recited, Shin et al. (US 2009/0313516 A1), WANG et al. (US 2018/0131485 A1), XU et al. (US 2021/0203450 A1), are also generally directed to various aspects of an enhanced HARQ method, that is beneficial to introduce several options for efficient CB index signaling in conjunction with ACK or NACK signaling.  However, none of Shin, WANG, XU teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 6, 11 and 16.  For example, .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).